702 S.E.2d 304 (2010)
J. Frederick RICE and wife, Donna Rice, and Douglas K. Bradley,
v.
Donald COHOLAN and wife, Teresa Coholan, Madison Development of Charlotte, LLC, John Sadri Custom Homes, Inc., Temple Israel, Inc., Madison Geer, Bryant P. Marks, Nachum Eshet and wife, Mary Eshet, Gayle L. Smith, Ernie Castellano and wife, Debbie Castellano, and George S. Crouch, Jr., and wife, Mary Ann C. Crouch.
No. 346P10.
Supreme Court of North Carolina.
October 7, 2010.
Preston O. Odom, III, Charlotte, John R. Buric, Charlotte, for J. Frederick Rice & Donna Rice.
Patrick E. Kelly, Charlotte, for Donald & Teresa Coholan.
Leslie H. Miller, Charlotte, for George & Mary Ann Crouch.
Miles S. Levin, for Temple Israel, Inc.
Prior report: ___ N.C.App. ___, 695 S.E.2d 484.

ORDER
Upon consideration of the conditional petition filed on the 20th of August 2010 by Defendants (Donald and Teresa Coholan) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 7th of October 2010."